              Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 1 of 30




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NEW YORK
_______________________________________

JOSEPH M., 1
                                         Plaintiff                        DECISION AND ORDER
-vs-
                                                                          1:19-CV-1052 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                               INTRODUCTION

        This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”) which

denied the application of Plaintiff for Social Security Disability Insurance benefits. Now before

the Court is Plaintiff’s motion (ECF No. 9) for judgment on the pleadings and Defendant’s

cross-motion (ECF No. 14) for the same relief. For the reasons discussed below, Plaintiff’s

application is granted, Defendant’s application is denied, and this matter is remanded for

further administrative proceedings.

                                           STANDARDS OF LAW
        The Commissioner decides applications for SSDI and SSI benefits using a five-step

sequential evaluation:

        A five-step sequential analysis is used to evaluate disability claims. See 20
        C.F.R. §§ 404.1520, 416.920. First, the Commissioner considers whether the
        claimant is currently engaged in substantial gainful activity. If he is not, the

1 The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that, “[e]ffective
immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), in the
United States District Court for the Western District of New York, any non-government party will be identified and
referenced solely by first name and last initial.”

                                                     1
              Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 2 of 30




        Commissioner next considers whether the claimant has a severe impairment
        which significantly limits his physical or mental ability to do basic work activities.
        If the claimant suffers such an impairment, the third inquiry is whether, based
        solely on medical evidence, the claimant has an impairment which is listed in the
        regulations [or medically equals a listed impairment]. Assuming the claimant
        does not have a listed impairment, the fourth inquiry is whether, despite the
        claimant’s severe impairment, he has the residual functional capacity to perform
        his past work. 2 Finally, if the claimant is unable to perform his past work, the
        Commissioner then determines whether there is other work which the claimant
        could perform. The claimant bears the burden of proof as to the first four steps,
        while the Commissioner bears the burden at step five.

Colvin v. Berryhill, 734 F. App'x 756, 758 (2d Cir. 2018) (citations and internal quotation marks

omitted)

        An unsuccessful claimant may bring an action in federal district court to challenge the

Commissioner’s denial of the disability claim. In such an action, “[t]he court shall have power

to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C.A. § 405(g) (West). Further, Section 405(g) states, in

relevant part, that “[t]he findings of the Commissioner of Social security as to any fact, if

supported by substantial evidence, shall be conclusive.”

        The issue to be determined by the court is whether the Commissioner’s conclusions

“are supported by substantial evidence in the record as a whole or are based on an erroneous

legal standard.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998); see also, Barnaby v.

Berryhill, 773 F. App'x 642, 643 (2d Cir. 2019) (“[We] will uphold the decision if it is supported


2  Residual functional capacity “is what the claimant can still do despite the limitations imposed by his impairment.”
Bushey v. Berryhill, 739 F. App'x 668, 670–71 (2d Cir. 2018) (citations omitted); see also, 1996 WL 374184, Titles
II & Xvi: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P (S.S.A. July 2, 1996).

                                                      2
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 3 of 30




by substantial evidence and the correct legal standards were applied.”) (citing Zabala v.

Astrue, 595 F.3d 402, 408 (2d Cir. 2010) and Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether the

Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir.

1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (“[W]here an error of law

has been made that might have affected the disposition of the case, this court cannot fulfill its

statutory and constitutional duty to review the decision of the administrative agency by simply

deferring to the factual findings of the ALJ. Failure to apply the correct legal standards is

grounds for reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next “examines the

record to determine if the Commissioner's conclusions are supported by substantial evidence.”

Tejada v. Apfel, 167 F.3d at 773. Substantial evidence is defined as “more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of review—even
       more so than the ‘clearly erroneous’ standard, and the Commissioner’s findings
       of fact must be upheld unless a reasonable factfinder would have to conclude
       otherwise.” Brault v. Social Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.
       2012) (per curiam) (emphasis in original). “An ALJ is not required to discuss
       every piece of evidence submitted, and the failure to cite specific evidence does
       not indicate that such evidence was not considered.” Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019) (internal

quotation marks omitted).



                                                 3
                Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 4 of 30




          In applying this standard, a court is not permitted to re-weigh the evidence. See, Krull v.

Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the ALJ's weighing of

the evidence, but the deferential standard of review prevents us from reweighing it.”); see also,

Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL 1406649, at *4 (S.D.N.Y. May 8, 2007)

(“The court does not engage in a de novo determination of whether or not the claimant is

disabled, but instead determines whether correct legal standards were applied and whether

substantial evidence supports the decision of the Commissioner.”) (citations omitted).

                               FACTUAL and PROCEDURAL BACKGROUND

          The reader is presumed to be familiar with the facts and procedural history of this

action. The Court has carefully reviewed the administrative transcript consisting of

approximately two thousand pages, most of which is treatment notes from providers employed

by the U.S. Department of Veterans Affairs (“VA”). The Court will refer to the record only as

necessary for purposes of this Decision and Order.

          Plaintiff claims to have suffered a traumatic brain injury (“TBI”) at age nine when he fell

off a bicycle, though the record contains no medical records dating back that far.

Nevertheless, Plaintiff claims that he subsequently experienced headaches attributable to that

injury, which have gotten worse over time. Plaintiff claims to have had a difficult upbringing,

initially living alone with his mother in poverty, and later with an abusive stepfather. 3 Plaintiff

indicates that he was bullied in school. 4

          Plaintiff completed high school in regular education classes, and later enlisted in the



3   See, e.g., Tr. 779, 782.
4   Tr. 1231, 1237-38.

                                                4
              Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 5 of 30




U.S. Army. Plaintiff remained in the army for three years, as a Combat Engineer, until he was

honorably discharged in 2002. Plaintiff spent his Army career stationed in Germany, though

he was deployed to Kosovo for six months. While in Kosovo, Plaintiff’s unit was required to

detonate unexploded bombs, and Plaintiff saw children who had been wounded by bombs,

which disturbed him. 5 While in the Army and for some time thereafter, Plaintiff excessively

used cigarettes, alcohol 6 and illegal street drugs.

        After leaving the military, Plaintiff became overweight and deconditioned.7 Plaintiff has

also been treated for a variety of ailments, including esophageal cancer, asthma, diabetes,

dizziness, chronic headaches, enlarged prostate, gastrointestinal problems (IBS, GERD) and

sleep apnea. The esophageal cancer and prostate problems appear to have been

successfully treated with surgery, but the other problems persist. In particular, the sleep

apnea and diabetes have been poorly controlled at times, resulting in various secondary

symptoms including headaches and dizziness. 8

        In 2013, Plaintiff had an accident while driving his all-terrain vehicle (“ATV”) and was

taken to the hospital. The record contains references to Plaintiff having perhaps suffered a

second TBI during that accident. However, a treatment note made two weeks after the ATV

accident indicated that Plaintiff had been wearing a helmet and sustained only relatively minor

injuries. Tr. 1253. The record also contains vague references to Plaintiff having sustained

multiple concussions during adulthood, but the Court sees no actual evidence of such injuries.


5 There is no indication that Plaintiff sustained any physical injury while in the Army, and specifically no TBI. Tr.
774.
6 Tr. 777.
7 Plaintiff had shortness of breath due to being out of shape. Tr. 473.
8 Plaintiff has indicated that he ‘can’t tolerate” wearing his prescribed CPAP mask while sleeping. Tr. 457; see

also, Tr. 970 (variable compliance with CPAP) and Tr. 971 (Diabetes poorly controlled).

                                                       5
              Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 6 of 30




        In June 2014, Plaintiff treated at the VA concerning his feeling that there was

“something wrong with him, citing concentration/memory issues, anger, and anxiety as his

primary concerns.” Tr. 380. At that time, the VA classified Plaintiff as 70% disabled due to

post-traumatic stress disorder (“PTSD”). Tr. 380. After some outpatient therapy, Plaintiff

attended an in-patient VA PTSD program for a month, Mondays through Fridays. Tr. 380.

Upon discharge from that program, a VA doctor indicated that some of Plaintiff’s problems

involved difficulty with interpersonal issues and issues at home, and that Plaintiff had learned

new coping strategies and met his treatment goals. (Tr. 380-381). The doctor indicated that

Plaintiff might want to pursue “deeper” treatment to address childhood issues. Tr. 381. The

prognosis was “guarded” “given [the] severity and chronicity of [Plaintiff’s] symptoms.” Tr. 381.

Plaintiff subsequently continued treatment with a “non-VA psychiatrist” and with a neurologist

regarding intermittent dizziness. Tr. 384.

        On July 25, 2014, Plaintiff indicated that he was having worsening problems with

memory and forgetting words. Tr. 1323. Test results were consistent with cognitive

impairments in the areas of memory, attention and judgment. Tr. 1324.

        On July 30, 2014, Plaintiff told his VA PTSD therapist that he had been experiencing

intermittent dizziness for years and was pursing treatment with a neurologist. Tr. 1305. Plaintiff

stated that he was feeling anxious and emotionally vulnerable while thinking about returning to

work as a prison guard 9 after his in-patient treatment was finished, and that he was having

nightmares about work and felt he needed additional therapy. Tr. 1305.


9 Prior to the alleged disability onset, Plaintiff was employed for more than seven years as a security guard at the

Buffalo Federal Detention Facility, which houses immigration detainees. Plaintiff indicates that his job in that
regard was equivalent to that of a corrections officer in a maximum-security prison.

                                                     6
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 7 of 30




       On August 27, 2014, Plaintiff indicated that he was having dizziness, and that he had

reduced his work as a prison guard to part time, due to headaches and stress. Tr. 1257.

       On August 28, 2014, Plaintiff complained of feeling depressed, hopeless, angry, irritable

and self-destructive since leaving the military twelve years earlier. Tr. 1252. Plaintiff indicated

that he was sleeping poorly and had started having “panic attacks,” involving a feeling of

claustrophobia, four years earlier. Tr. 1252. The therapist noted that Plaintiff had reported

ongoing mood issues related to his marriage and was pursuing marriage counseling. Tr. 1253.

A mental status exam was unremarkable, and Plaintiff was directed to continue therapy.

       Despite the various problems just discussed, Plaintiff continued to work. However, on

November 21, 2017, Plaintiff stopped working, and shortly thereafter he filed the subject

application for disability benefits.

       Plaintiff has reportedly offered a number of explanations for why he stopped working on

November 21, 2017. On November 28, 2017, Plaintiff told a VA doctor that he was “having

difficulty working,” in that, “[b]esides PTSD symptoms he is having medical problems.” Tr. 830.

On February 6, 2018, Plaintiff told a VA therapist that he was “not working until further notice

owing to PTSD (unfit for duty)” and that “short-term disability [was] not paying him.” Tr. 780.

On February 9, 2018, Plaintiff told a VA doctor that he was “on medical leave” from the

detention facility but did not want to apply for disability and was considering whether he could

perform some other kind of work, though he had decided that he “could not continue as a full-

time corrections officer.” Tr. 388. On February 23, 2018, Plaintiff told a VA doctor that he

stopped working at the detention facility “because he was having difficulty managing his

emotions in that environment.” Tr. 462. On March 13, 2018, Plaintiff told a VA pharmacist that


                                             7
             Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 8 of 30




he had stopped working “due to a PTSD, hypoglycemic event.” Tr. 430. On March 28, 2018,

Plaintiff told a consultative psychologist that he had been fired from his job after being

“deemed unfit for duty [due] to mental health problems,” Tr. 335, though, in fact, his employer

neither fired him nor deemed him unfit for duty. Tr. 51. On July 3, 2018, Plaintiff told a VA

neurologist that he had “retired” as a prison guard mainly due to PTSD, dizziness, difficulty

communicating with people in a normal manner, and impaired attention and concentration. Tr.

1220.

        At the administrative hearing concerning his application for Social Security disability

benefits, Plaintiff initially testified that he had stopped working due to “medical issues,” and

specifically, due to his “second mini stroke, [transient ischemic attack] TIA.” Tr. 51. Plaintiff

further stated that he had been “forced to quit that job,” since his employer would “not let [him]

go.” Tr. 51. Upon further questioning by the ALJ, Plaintiff acknowledged that he may not

actually have had a TIA, but that in any event he had felt forced to quit due to “all [of his]

medical issues.” Tr. 51. When the ALJ asked Plaintiff what he meant by “medical issues,”

Plaintiff stated, “Stress, a lot of the side effects of PTSD, hypervigilism[.]” Tr. 53.

        Regarding the specific “medical issues” to which Plaintiff referred in the preceding

paragraph, the Court will briefly summarize the treatment notes from the months leading up to

Plaintiff’s decision to stop working and apply for Social Security disability benefits.

        On February 15, 2017, Plaintiff told VA treating nurse practitioner Kathleen Vertino

(“Vertino”), who monitored Plaintiff’s mental health medications for depression and anxiety,

that his job was going “okay,” that he had an active social life, that he was less stressed, and

that he wanted to cut down his mental health medications. Tr. 1117. Vertino reported a


                                               8
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 9 of 30




normal mental status exam. Tr. 1117. However, Plaintiff did admit to passing intermittent

suicidal ideation. See. e.g., Tr. 122. Moreover, Plaintiff was continuing to receive therapy for

PTSD, depression and anxiety.

       On February 28, 2017, Plaintiff told his VA primary care doctor that he wanted the VA to

classify him as disabled due to sleep apnea, and that he wanted the VA to prescribe him a

Sleep Number Bed. Tr. 1106. (The VA had already deemed Plaintiff partially disabled due to

PTSD and other conditions, thus Plaintiff was asking the doctor to add another category of

disability) The doctor responded that he would not write such a prescription, and that losing

weight would be a more effective means of addressing the sleep apnea. Tr. 1106. At that

time, Plaintiff reportedly denied having anxiety, depression or suicidal ideation. Tr. 1107.

       On March 21, 2017, Plaintiff told his neurologist that he was having headaches almost

daily upon waking, and that he was not using his CPAP machine. Tr. 1101. The neurologist

noted that the headaches were likely due to stress and the effects of sleep apnea. Tr. 1103.

       On March 24, 2017, Vertino reported that Plaintiff had a normal mental status

examination (“MSE”), with “no evidence of acute symptoms, SI [(suicidal ideation)] or safety

issues.” Tr. 1099. On March 24, 2017, Plaintiff told his therapist that he tended to focus on

work to get his identity, and that he did “not get satisfaction” from his current job. Tr. 1101.

       On March 31, 2017, Plaintiff stated that his general health was “good” and that he was

“feeling well.” Tr. 1097.

       On April 9, 2017, Plaintiff had an incident at work in which he experienced chest pain,

slurred speech and bilateral weakness. Tr. 1052-1067. Plaintiff was taken to the emergency

room (“ER”) and evaluated for a “possible [transient ischemic attack] TIA,” though his


                                              9
             Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 10 of 30




symptoms had abated by the time he reached the hospital and all diagnostic tests were

normal. Tr. 1067. The hospital discharged Plaintiff with instructions to follow up with his

regular doctors for further testing to rule out possible problems, such as heart arrythmia or

atrial fibrillation related to sleep apnea. Tr. 1086. Such testing was negative. Tr. 1051.

Notably, in that regard, when Plaintiff had his symptoms on April 9, 2017, he was already

scheduled to have surgery for an enlarged prostate some ten days later. Since there were no

positive findings related to the symptoms that had occurred on April 9, 2017, Plaintiff was

cleared for surgery, which he had on or about April 19, 2017. Tr. 1026. Following that

urological surgery, Plaintiff was cleared to return to work on May 4, 2017, “full duty, no

restriction.” Tr. 1000-1001, 1026.

        Subsequent entries in Plaintiff’s VA medical record note that Plaintiff claimed to have

suffered a stroke or TIA during the incident on April 9, 2017, although neither stroke nor TIA

are listed as one of plaintiff’s medical issues. See, e.g., Tr. 358, 430,433, 445-46, 645, 727. 10

On April 17, 2017, a VA pharmacist referred to Plaintiff’s symptoms on April 9, 2017, as “chest

pain of uncertain etiology.” Tr. 1085; see also, id. at 1091. Another VA doctor later described

the incident by noting that Plaintiff had been evaluated “for a possible TIA,” but that “there was

no evidence of a TIA/ACS, and his symptoms were thought to be secondary to somatization or

stress. He was having a significant amount of anxiety at the time these symptoms occurred.”

Tr. 763; see also, id. at 788-789 (same).

        On July 19, 2017, Plaintiff told his VA therapist that he had recently had “a stroke,” that



10See, e.g., Tr. 727 (“Patient reports hx of TIA x2”); 343 (told agency consulting physician that he had had two
TIAs)..

                                                    10
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 11 of 30




he was depressed, and that he was “frustrat[ed] with work and feeling trapped there.” Tr. 996.

       On July 21, 2017, Plaintiff went to the ER with symptoms similar to those he had on

April 9, 2017, that is, chest pain and weakness. Tr. 1700. The diagnosis was “near syncope,”

and the discharging doctor indicated that the symptoms might be related to diabetes, and that

Plaintiff should perhaps begin on diabetes medications. Tr. 1700-1703.

       On July 25, 2017, Plaintiff complained of dizziness related to low blood sugar, but he

denied any anxiety, depression of suicidal ideation, and his MSE was unremarkable. Tr. 979-

983.

       On August 7, 2017, Plaintiff injured his back when he slipped at work but caught himself

before he fell. Tr. 285, 1317, 1723.   Plaintiff went to the ER, where x-ray results were normal

and the diagnosis was muscle strain. Tr. 1726.

       On August 11, 2017, Plaintiff’s doctor prescribed Metformin for Plaintiff’s diabetes,

noting that diet alone was not controlling the problem. Tr. 988.

       On August 16, 2017, Plaintiff indicated to his neurologist that he was not working and

was pursuing a “comp case” related to a back injury. Tr. 966-67. Plaintiff stated that he had a

“TIA” a few months earlier when his blood sugar was low, and that his diabetes was not well

controlled. Tr. 967. Plaintiff indicated that he had migraine headaches twice per week. Tr.

967. Plaintiff also noted that he had tremors that got worse when he was nervous. The

neurologist noted that Plaintiff was diagnosed with “essential tremor, migraine, and daily

headaches, often on awakening, associated with sleep apnea.” Tr. 967.

       On September 14, 2017, Plaintiff had a normal MRI test of his lumbar spine, and a

doctor indicated that his back pain had resolved and that he had zero percent continuing


                                            11
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 12 of 30




impairment from that injury. Tr. 284-289.

      On September 28, 2017, Vertino reported that Plaintiff was returning to work after being

out due to a back injury, and that the results of her mental status exam were normal. Tr. 905.

That same day, however, Plaintiff went to the ER complaining of dizziness, which he attributed

to taking Metformin for his diabetes, though he denied depression or suicidal ideation, and a

neurological examination was normal. Tr. 912-913. Also, that day Plaintiff called the VA

complaining of increased back pain. Tr. 920.

      On October 30, 2017, Plaintiff told Vertino that he had returned to work because he

needed money, and that his work situation was “tolerable.” Tr. 890. Plaintiff indicated that he

had stress related to family relationships and that he had recently ended his relationship with

his girlfriend. Tr. 890. Vertino reported a normal MSE with no suicidal ideation. Tr. 891.

      On November 21, 2017, the incident occurred, discussed earlier, that marked Plaintiff’s

last day of work. That day, Plaintiff was at work as a prison guard when he experienced an

episode, similar to what had occurred on April 9, 2017. It lasted about ten minutes, during

which he had chest pain. Plaintiff went to the ER to be evaluated for a possible heart attack,

and the tests that were performed were normal. Tr. 1737. However, Plaintiff declined to

remain at the hospital for further evaluation, and went home before any specific diagnosis was

made. Tr. 1730-1737. Nevertheless, Plaintiff refers to this incident as his “second TIA.”

      On November 24, 2017, Plaintiff went to the VA ER and was examined by Joseph Bart,

M.D. (“Bart”). Plaintiff explained to Bart what had happened on November 21, 2017, and how

he had gone to the ER but had declined to stay for observation. Tr. 836. Plaintiff told Bart that

he presently felt normal except for some increased anxiety. Tr. 836. Bart noted that Plaintiff’s


                                            12
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 13 of 30




prior complaint of radiculopathy had “passed,” and that his complaints of chest pain were

associated with increased stress and anxiety. Tr. 837. Plaintiff indicated that he needed a

doctor’s clearance to return to work, and Bart provided it, stating, “I see no evidence of any

physical condition that would prohibit him from employment.” Tr. 837.

       Nevertheless, as already discussed, Plaintiff did not return to work. Instead, the record

indicates that Plaintiff generally continued to complain of the same problems as before (PTSD,

anxiety, depression, diabetes, sleep apnea, chronic headaches, dizziness), but with increased

complaints of suicidal ideation.

       On December 9, 2017, Plaintiff told his VA therapist that he had increased depression,

decreased motivation and a feeling that his body was “working against him.” Tr. 816. Plaintiff

also stated that he had suicidal ideation, which disturbed him. Tr. 816. Plaintiff further

indicated that he felt his diabetes was causing him shaking and dizziness. Tr. 811. That same

day, Plaintiff wrote to the VA that he was having suicidal ideation and was “out of work due to

his mental state.” Tr.

       On January 8, 2018, Plaintiff was requesting that the VA complete forms to allow him to

receive disability payments from his employer. Tr. 809.

       On February 6, 2018, a VA therapist expressed concern that Plaintiff’s use of medical

marijuana was contributing to his self-isolating behavior, lack of motivation and increased

depression. Tr. 780.

       On February 9, 2018, VA psychologist William Reynolds (“Reynolds”) completed a

“Disability Benefits Questionnaire” concerning Plaintiff’s PTSD. Tr. 385-392. Reynolds

indicated that his report was based on his personal examination of Plaintiff in 2014 and on his


                                            13
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 14 of 30




review of the subsequent VA treatment records. Reynolds indicated that Plaintiff was

diagnosed with PTSD, depressive disorder and “mild neurocognitive disorder due to TBI,” and

that the last of these diagnoses was new and represented a worsening of Plaintiff’s condition.

Tr. 386. Reynolds listed all of Plaintiff’s mental/cognitive symptoms and described how each

symptom was related to the three diagnoses. Tr. 386. Reynolds reported, for example, that

Plaintiff had headaches and memory problems related to his TBI, and that both PTSD and TBI

caused Plaintiff to have irritability, sleep disturbance and concentration problems. Tr. 386.

Reynolds also listed clinical findings supporting his report. Tr. 388, 391-392. Reynolds

indicated that, combined, the conditions caused Plaintiff to have a “total occupational and

social impairment,” with a “major impairment” in occupational and social function, as well as in

thought and mood, resulting from PTSD, and a “serious impairment” flowing from depression,

and “some difficulty” resulting from neurocognitive problems. Tr. 387. Reynolds indicated, for

instance, that Plaintiff was prone to irritable behavior and angry outbursts with little or no

provocation, typically expressed as verbal or physical aggression toward people and objects,

and that he had problems with concentration, mild memory loss, impairment of short-term and

long-term memory which resulted in failure to complete tasks, difficulty in understanding

complex commands, difficulty in establishing and maintaining effective social and work

relationships and difficulty in adapting to stressful circumstances such as work. Tr. 391-392.

Reynolds also noted that Plaintiff had increased suicidal ideation, with a “plan and method,”

which posed a moderate but not imminent risk. Tr. 392.

       On February 23, 2018, VA psychologist Kerry Grohman, Ph.D., (“Grohman”) conducted

an extensive (4 hour) cognitive evaluation for memory issues related to PTSD and TBI. Tr.


                                             14
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 15 of 30




461. Grohman determined that Plaintiff had generally normal memory, though with a mild

decline in attention, concentration and working memory when speed was required, and

significant symptoms of depression, anxiety and PTSD. Tr. 463, 775, 841. Grohman noted

that Plaintiff attributed cognitive problems to past TBIs, but Grohman disagreed and indicated

that such problems were more likely secondary to mood problems, pain from headaches and

Plaintiff’s use of medical marijuana. Id. Grohman further indicated that Plaintiff’s mental

functioning would likely improve if he could achieve better sleep by using a CPAP machine for

his sleep apnea. Tr. 464.

       On March 28, 2018, Nikita Dave, M.D. (“Dave”) performed a consultative internal

medicine examination of Plaintiff at the Commissioner’s request. Tr. 341. Plaintiff reportedly

told Dave, inter alia, that he had constant low back pain from his work injury in August 2017.

Plaintiff also reportedly told Dave that he had had two TIAs and had suffered “more than ten

concussions over the past fifteen years,” although, as already discussed, neither of those

statements comport with the record. In any event, Dave’s examination produced essentially

normal results, though with some tenderness at certain points along the spine, and an x-ray of

Plaintiff’s lumbar spine was also normal. Nevertheless, Dave indicated that Plaintiff would

have some mild to moderate physical limitations regarding work, apparently basing that finding

on Plaintiff’s subjective complaints.

       Also, on March 28, 2018, consultative psychologist Stephen Farmer, Psy.D. (“Farmer”)

performed a psychological evaluation of Plaintiff at the Commissioner’s request. Plaintiff

indicated that he was receiving treatment through the VA for PTSD, anxiety and depression.

Plaintiff reported problems sleeping, irritability, loss of interest, fatigue, depression, anxiety in


                                              15
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 16 of 30




crowds, panic attacks and memory loss, but not suicidal ideation. Tr. 336. Plaintiff indicated

that he was able to perform a wide variety of activities of daily living, but he spent his days on

the couch playing video games. The results of Farmer’s examination were essentially normal,

though Plaintiff seemed anxious and hostile. Tr. 337.       Farmer indicated that Plaintiff could

have mild difficulty with complex instructions and directions, moderate limitations interacting

with people, mild limitation sustaining concentration, moderate limitations sustaining a routine

and attending work, and moderate limitations controlling his emotions and behavior. Tr. 338.

       On April 6, 2018, Plaintiff and his VA therapist discussed Plaintiff’s recent increase in

suicidal ideation, and what might be causing it. Tr. 399. They discussed that Plaintiff had

been having problems with his significant other “for some time,” and that the suicidal ideation

could be a response to his feelings of rejection. Additionally, Plaintiff indicated that he felt

depressed and overwhelmed by his various physical medical problems, especially his poorly

controlled diabetes. However, Plaintiff was reluctant to receive treatment specifically for

suicidal ideation since he felt that it might make him focus more on suicide. Tr. 399.

       On April 13, 2018, L. Blackwell Ph.D. (“Blackwell”), an agency review psychologist

employed by the Commissioner, issued a Mental Residual Functional Capacity Assessment.

Tr. 112-114. Blackwell concluded that Plaintiff would be “moderately limited” in understanding

and remembering detailed instructions, maintaining attention and concentration for extended

periods, performing activities within a schedule, maintaining attendance, completing a workday

and workweek without interruptions from psychological symptoms, interacting appropriately

with the public, accepting instructions and criticism from supervisors and responding to

changes in the workplace. Tr. 112-114.


                                             16
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 17 of 30




       On June 16, 2018, Vertino reported that Plaintiff had depression, anxiety and some

suicidal ideation. Tr. 1225-1226.

       On June 29, 2018, Plaintiff told his therapist that he was doing well overall, was about to

move into a new house with his girlfriend and her teenage son, and had plans to go on

vacation. Tr. 1255. On July 20, 2018, Plaintiff indicated that he had been on vacation with

friends and was planning to propose to his girlfriend. Tr. 1218.

       On July 24, 2018, a treatment note indicated that Plaintiff’s dizziness was increasing

and that Plaintiff was not using his CPAP mask regularly. Tr. 1210, 1223.

       On July 26, 2018, Vertino reported that Plaintiff was continuing to worry and obsess, but

that overall he was “much more stable than previously,” with no suicidal ideation. Tr. 1207.

On August 3, 2018, similar symptoms were noted, along with fleeting suicidal ideation. Tr.

1203, 1207.

       On November 7, 2018, Vertino wrote a treatment note essentially summarizing

Plaintiff’s course of treatment for his mental health problems. Tr. 1828. Vertino indicated that

Plaintiff had become disabled from working due to a combination of PTSD and physical

problems including TBI, migraines, diabetes and urological problems. Tr. 1828. Vertino

indicated that Plaintiff had problems with angry mood, irritability, impulsivity, binge eating, and

stress from his upbringing and relationships. Vertino indicated her belief that Plaintiff was

ready to try a “more intensive rehabilitation program.” Tr. 1828. In that regard, the same day

as Vertino’s note, Plaintiff entered a residential VA PTSD treatment program, but he left the

program later that same day, evidently due in part to a urological issue that prevented him from

complying with drug testing procedures at the treatment facility. Tr. 388, 1798-1801, 1808,


                                             17
             Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 18 of 30




1816.

        On November 26, 2018, Vertino completed a six-page disability questionnaire in which

she concluded that Plaintiff was unable to perform most work-related mental functions. Tr.

1670-1675. For example, Vertino indicated that Plaintiff had “marked” limitations in most

categories of mental work functioning, and that he was “never” able to perform a variety of

mental work functions. Tr. 1673.

        With regard to the instant claim, on March 14, 2018, Plaintiff filed an application for

Social Security Disability benefits, claiming that he became disabled on November 21, 2017.

Plaintiff claims to be disabled due to a combination of mental and physical impairments. On

November 27, 2018, a hearing was held before an Administrative Law Judge (“ALJ”), at which

Plaintiff and a vocational expert (“VE”) testified.

        On February 27, 2019, the ALJ issued a decision finding that Plaintiff was not disabled

at any time between November 21, 2017 and the date of the decision. The ALJ applied the 5-

step sequential evaluation set forth above and found, in pertinent part, at step two, that Plaintiff

“had the medically determinable severe impairments of asthma, PTSD, past history of

traumatic brain injury, and depression,” as well as “the non-severe impairments of diabetes

mellitus, lumbar spine strain/sprain, obesity, prostate/urinary problems, headaches, GERD,

hypertension, and transient ischemic attacks.” Pl. Memo of Law at p. 4. The ALJ further

found, in pertinent part, that Plaintiff nevertheless had the residual functional capacity (“RFC”)

to perform

        [m]edium work as defined in 20 CFR 404.1567(c) in that he can lift and carry up
        to 50 pounds occasionally, and 25 pounds frequently, can sit up to 6-hours in an
        8-hour day, and can stand or walk up to 6-hours in an 8-hour day. He is restricted


                                              18
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 19 of 30




       to moderate-level noise environment (as defined in the Selected Characteristics
       of occupations, an appendix of the Dictionary of Occupational Titles). He is
       limited to no more than occasional exposure to irritants such as odors, fumes,
       dusts, gases and poor ventilation, and no direct exposure to bright or flashing
       lights. He is limited to simple, routine tasks that can be learned after a short
       demonstration or within 30-days, work allowing him to be off task 5% of the
       workday, in addition to regularly scheduled breaks, and work that does not
       require requiring driving a vehicle, or travel to unfamiliar places. He is limited to
       work that would not require him to independently develop work strategies or
       identify workplace needs. He is limited to no more than superficial contact with
       the public, and up to occasional interaction with coworkers. He is limited to work
       that does not require teamwork, such as on a production line; work that requires
       doing the same tasks every day with little variation in location, hours or tasks;
       and work that is subject to no more than occasional supervision.

Transcript (“Tr.”) at pp. 20-31.

       With regard to each of the specific limitations in the RFC finding, the ALJ gave a

detailed explanation of the reasoning behind the limitation. Tr. 35. For example, the ALJ

stated that he had limited Plaintiff to work that did not involve travel to unfamiliar places and

which involved little change in routine, since Plaintiff had indicated that his PTSD required him

to know his surroundings and to have certainty. Tr. 35.

       At steps four and five of the sequential evaluation, the ALJ further found, based on

testimony from the VE, that Plaintiff could perform his past relevant work as a storage laborer,

and, alternatively, that he could also perform other jobs in the national economy.

Consequently, the ALJ found that Plaintiff was not disabled.

       With regard to the medical opinion evidence, the ALJ indicated that he had not given

any specific weight to the opinions, but had reviewed and weighed the medical evidence and

opinions, including the opinions of treating doctors, in accordance with the Commissioner’s



                                             19
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 20 of 30




rules for claims filed after March 27, 2017. Regarding those new rules, another court in this

District recently stated:

       The regulations regarding the evaluation of medical evidence have been
       amended for claims filed after March 27, 2017, and several of the prior Social
       Security Rulings, including SSR 96-2p, have been rescinded. According to the
       new regulations, the Commissioner “will no longer give any specific evidentiary
       weight to medical opinions; this includes giving controlling weight to any medical
       opinion.” Revisions to Rules Regarding the Evaluation of Medical Evidence
       (“Revisions to Rules”), 2017 WL 168819, 82 Fed. Reg. 5844, at 5867–68 (Jan.
       18, 2017), see 20 C.F.R. §§ 404.1520c(a), 416.920c(a). Instead, the
       Commissioner must consider all medical opinions and “evaluate their
       persuasiveness” based on the following five factors: supportability; consistency;
       relationship with the claimant; specialization; and “other factors.” 20 C.F.R. §§
       404.1520c(a)-(c), 416.920c(a)-(c).

       Although the new regulations eliminate the perceived hierarchy of medical
       sources, deference to specific medical opinions, and assigning “weight” to a
       medical opinion, the ALJ must still “articulate how [he or she] considered the
       medical opinions” and “how persuasive [he or she] find[s] all of the medical
       opinions.” Id. at §§ 404.1520c(a) and (b)(1), 416.920c(a) and (b)(1). The two
       “most important factors for determining the persuasiveness of medical opinions
       are consistency and supportability,” which are the “same factors” that formed the
       foundation of the treating source rule. Revisions to Rules, 82 Fed. Reg. 5844-01
       at 5853. An ALJ is specifically required to “explain how [he or she] considered
       the supportability and consistency factors” for a medical opinion. 20 C.F.R. §§
       404.1520c(b)(2), 416.920c(b)(2). With respect to “supportability,” the new
       regulations provide that “[t]he more relevant the objective medical evidence and
       supporting explanations presented by a medical source are to support his or her
       medical opinion(s) or prior administrative medical finding(s), the more persuasive
       the medical opinions or prior administrative medical finding(s) will be.” Id. at §§
       404.1520c(c)(1), 416.920c(c)(1). The regulations provide that with respect to
       “consistency,” “[t]he more consistent a medical opinion(s) or prior administrative
       medical finding(s) is with the evidence from other medical sources and
       nonmedical sources in the claim, the more persuasive the medical opinion(s) or
       prior administrative medical finding(s) will be.” Id. at §§ 404.1520c(c)(2),
       416.920c(c)(2).


                                            20
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 21 of 30




       Under the new regulations an ALJ must consider, but need not explicitly discuss,
       the three remaining factors in determining the persuasiveness of a medical
       source's opinion. Id. at §§ 404.1520c(b)(2), 416.920c(b)(2). However, where the
       ALJ has found two or more medical opinions to be equally well supported and
       consistent with the record, but not exactly the same, the ALJ must articulate how
       he or she considered those factors contained in paragraphs (c)(3) through (c)(5).
       Id. at §§ 404.1520c(b)(3), 416.920c(b)(3).

Raymond M. v. Comm'r of Soc. Sec., No. 5:19-CV-1313 (ATB), 2021 WL 706645, at *4–5

(N.D.N.Y. Feb. 22, 2021)

       Returning to the ALJ’s analysis in this case, the ALJ found that the report by PA Vertino,

dated November 26, 2018, essentially indicating that Plaintiff was unemployable, was

unpersuasive. In that regard, during his discussion at the second and third steps of the

sequential evaluation, the ALJ remarked that Vertino’s report was “unpersuasive and

unsupported,” in that she had merely checked boxes on the form without supportive findings,

based on generalizations about Plaintiff’s condition that are inconsistent with the rest of the

record, including the VA treatment records and the opinions of Farmer and Blackwell. Tr. 25.

In stating that Vertino’s report was not supported by her own findings, the ALJ specifically

referenced Exhibit 14F and Exhibit 8F at pp. 483-484. Exhibit 14F is Vertino’s report, while

Exhibit 8F (pages 483-484) is a relatively brief office note dated May 18, 2017, in which Vertino

merely notes that Plaintiff’s mental status examination that day was normal, with euthymic

mood and full affect. Tr. 1001. Later in his decision, when discussing the RFC finding, the

ALJ once again referred to Vertino’s report (Exhibit 14F) and her earlier office note (Exhibit 8F

at p. 483). Tr. 28, 33, and reiterated that he found Vertino’s report to be unpersuasive.

       On the other hand, the ALJ found that the opinions of Farmer and Blackwell were

                                            21
             Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 22 of 30




“somewhat persuasive,” though he noted that Blackwell did not have access to the entire

record when he issued his opinion, and that Farmer only examined Plaintiff once. Tr. 35. The

ALJ seemingly gave the greatest weight to the opinions of Dr. Bart, who examined Plaintiff on

November 24, 2017, following Plaintiff’s so-called “second TIA”, PA Czajkowski (“Czajkowski”)

who cleared Plaintiff to return to work following his prostate surgery, and Nurse Stillwell

(“Stillwell”) who, on July 31, 2017, issued a note indicating that Plaintiff could return to work

“with no restrictions,” following some type of unspecified procedure. Tr. 976 (Exhibit 8F at p.

458), 1700. In that regard, the ALJ indicated that the opinions of Bart, Czajkowski and

Stillwell were “persuasive.” In so doing, the ALJ relied on the opinions of Bart, Czajkowski

and Stillwell to formulate an RFC that was less restrictive than what Farmer and Blackwell had

indicated.

       In the instant action, Plaintiff contends that “[t]he ALJ failed to properly evaluate the

opinion evidence of record, he mischaracterized opinion evidence of record, and he relied

upon his own lay interpretation of bare medical findings in arriving at an RFC not supported by

substantial evidence.” Pl. Memo of Law at p. 17. More specifically, Plaintiff states that,

       [i]n weighing the medical opinion evidence of record, the ALJ failed to properly
       evaluate the February 2018 VA C&P [VA disability] examination [by Reynolds]
       and the November 2018 treating opinion from NP Vertino, he mischaracterized
       the opinions from Dr. Bart, PA Czajkowski, and RN Stillwell, and it is clear that
       the ALJ relied upon his own lay interpretation of bare medical findings in
       assessing Plaintiff’s RFC.

Pl. Memo of Law at p. 18. Plaintiff contends, for example, that the ALJ completely failed to

consider Reynold’s medical opinion concerning the occupational and social limitations caused

by Plaintiff’s PTSD, depression and TBI. See, Pl. Memo of Law at P. 19 (“[The ALJ] completely


                                             22
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 23 of 30




failed to even mention or evaluate the February 2018 C&P examination by Dr. Reynolds.

Though the ALJ summarized the rest of the medical and opinion evidence, he failed to

address, at all, the February 2018 C&P examination opinion, despite the fact that this was a

medical opinion offered during the relevant period and it was highly relevant to the question of

whether Plaintiff could perform substantial gainful activity despite his impairments.”).

According to Plaintiff, the ALJ “summarily disregarded” Reynold’s opinion “because it was

predicated upon VA standards.” Pl. Memo of Law at p. 18. On this point, Plaintiff concedes

that the ALJ was not bound by the VA’s ultimate disability findings, but nevertheless contends

that the ALJ should have evaluated Reynold’s other opinions.

       With regard to the alleged error in evaluating Vertino’s opinion, Plaintiff contends that

the ALJ erred in finding that the opinion was unpersuasive, in that the ALJ incorrectly stated

that the opinion was inconsistent with the rest of the treating record, and failed to consider

Vertino’s lengthy treating relationship with Plaintiff. See, e.g., Pl. Memo of Law at pp. 22-23 (“It

is unclear, based upon all of the . . . findings which were documented in the treatment records,

how NP Vertino’s opinion of extreme mental limitations were not consistent with the [treatment]

reocords.”). Additionally, Plaintiff contends that if the ALJ felt that Vertino’s opinions were not

well supported, he should have developed the record to seek clarification from her. Plaintiff

further argues that the other reasons the ALJ gave for discrediting Vertino’s report, such as the

fact that it involved checked boxes on pre-printed form, or that it was received only one day

prior to the hearing, are not valid considerations.

       Finally, Plaintiff contends that the ALJ mischaracterized evidence, by selectively

focusing on entries that while, on the surface, seem to support the ALJ’s determination, do not


                                             23
             Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 24 of 30




actually do so. On this point, Plaintiff specifically refers to the ALJ’s heavy reliance on

isolated notes from Bart, Czajkowski and Stillwell, that are neither reflective of Plaintiff’s overall

condition nor really probative of Plaintiff’s ability to work on a sustained basis. See, Pl. Memo

of Law at p. 27 (“The ALJ mischaracterized each of these opinions, making them seem to be

more than they actually were in comparison to Dr. Farmer’s and Dr. Blackwell’s opinions

without appropriately describing them and without recognizing that they did not, at all, compare

to Dr. Farmer’s and Dr. Blackwell’s opinions. Because the ALJ used opinions that were not

necessarily relevant to the ultimate determination of disability, conclusory statements at that

regarding issues reserved to the commissioner, it was improper for the ALJ to represent these

as opinions which supported his finding that Plaintiff was not disabled.”). 11 That is, Plaintiff

contends that the ALJ “cherry picked” the evidence from Bart, Czajkowski and Stillwell in order

to allow him to reach an RFC finding that was even less restrictive than what Farmer and

Blackwell had indicated.

        The Commissioner disputes each of Plaintiff’s arguments. The Commissioner first

contends that the ALJ did not err in failing to consider a medical opinion from Reynolds, since

Reynold’s report does not constitute a “medical opinion” within the definition of 20 CFR §

404.1513(a)(2). See, Def. Memo of Law at p. 24 (“A careful review of this document shows that

it is not an ‘opinion’ under the new regulations.”). More specifically, the Commissioner argues



11 As a final argument, Plaintiff asserts that, “Where, as here, the ALJ does not give controlling or significant
weight to any of the medical opinions of record and instead only gives ‘some weight’ or ‘limited weight’ to all the
opinions, it is reasonable to assume that the ALJ must have relied upon the raw medical data to form his own
‘common sense’ RFC.” Pl. Memo of Law at p. 28. However, the Court finds that assertion to be overstated, and
does not rely on that particular assignment of error in finding that the matter must be remanded. See, e.g., Lori M.
v. Comm'r of Soc. Sec., No. 19-CV-1629-LJV, 2021 WL 230916, at *4, n. 7 (W.D.N.Y. Jan. 22, 2021) (rejecting
same argument).

                                                    24
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 25 of 30




that Reynold’s report

       focus[ed] on symptoms and diagnosis and not on what Plaintiff can do. Further,
       the only category that potentially suggests what Plaintiff can do is the
       “occupational and social impairment” category, but the check box response
       provides “total occupational and social impairment,” which is an issue reserved
       to the Commissioner (Tr. 387). Thus, because this was not an opinion under the
       new regulations, the ALJ was not required to opine on its persuasiveness.

Id. Additionally, the Commissioner contends that the ALJ properly evaluated the opinions of

Vertino, Bart, Czajkowski and Stillwell.

       The Court has carefully reviewed and considered the parties’ submissions.

                                           DISCUSSION
       Having carefully reviewed the entire record and the parties’ submissions, the Court

generally agrees with Plaintiff’s arguments, as set forth above, and consequently finds that

remand is required for further administrative proceedings.

       To begin with, the Court agrees that the ALJ erred in failing to consider relevant medical

opinion evidence, namely, medical opinions contained within Reynold’s report. The law on

this point is not disputed:

       The Social Security Administration regulations require the Commissioner to
       evaluate every medical opinion received. Although failure to consider a medical
       opinion might be harmless error if it could not have changed the outcome at the
       agency level, an ALJ's failure to consider a medical opinion is not harmless
       where that opinion is significantly more favorable to the plaintiff than those that
       were considered, and is not otherwise covered by other record evidence.

Hubbard v. Comm'r of Soc. Sec., No. 18-CV-03119 (RWL), 2019 WL 3940150, at *10

(S.D.N.Y. Aug. 5, 2019) (citations and internal quotation marks omitted). Further, the

Commissioner’s regulations define a “medical opinion” in pertinent part as follows:


                                            25
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 26 of 30




       Medical opinion. A medical opinion is a statement from a medical source about
       what you can still do despite your impairment(s) and whether you have one or
       more impairment-related limitations or restrictions in the following abilities:
                                                ***
       (ii) Your ability to perform mental demands of work activities, such as
       understanding; remembering; maintaining concentration, persistence, or pace;
       carrying out instructions; or responding appropriately to supervision, co-workers,
       or work pressures in a work setting;

20 C.F.R. § 404.1513(a)(2)(ii) (Westlaw 2021).

       As discussed earlier, Reynolds’ report indicates, in pertinent part, that due to the

combination of PTSD, depression and TBI-related cognitive impairment, Plaintiff had a “total

occupational and social impairment,” with a “major impairment” in occupational and social

function, as well as in thought and mood, resulting from PTSD, and a “serious impairment”

flowing from depression, and “some difficulty” resulting from neurocognitive problems. Tr. 387.

Reynolds indicated, for instance, that Plaintiff was prone to irritable behavior and angry

outbursts with little or no provocation, typically expressed as verbal or physical aggression

toward people and objects, and that he had problems with concentration, mild memory loss,

impairment of short-term and long-term memory resulting in a failure to complete tasks,

difficulty in understanding complex commands, difficulty in establishing and maintaining

effective social and work relationships and difficulty in adapting to stressful circumstances such

as work. Tr. 391-392.

       The Commissioner maintains that the ALJ properly disregarded these statements since,

by referring to a “total occupational and social impairment,” Reynolds was expressing an

opinion of disability that was reserved to the Commissioner. However, while the

Commissioner is now making that speculative post hoc argument, the ALJ did not mention

                                            26
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 27 of 30




Reynold’s report, and consequently it is unclear whether the ALJ actually considered that

Reynold’s report was not a medical opinion or whether the ALJ simply overlooked the report in

the voluminous record. In any event, the Court finds that even assuming that Reynolds

expressed an opinion concerning Plaintiff’s ultimate disability which the ALJ was entitled to

reject, he also expressed a medical opinion concerning the effects of Plaintiff’s mental

impairments on his ability to work which the ALJ was required to consider. Further, the Court

finds that such error was not harmless, considering that Reynolds indicated that Plaintiff had

“major impairment” in specified areas of occupational and social function, as well as in thought

and mood, resulting from PTSD, along with a “serious impairment” in those areas flowing from

depression, and “some difficulty” in those areas resulting from neurocognitive problems. Tr.

387. Consequently, the Court finds that remand is required for consideration of Reynold’s

medical opinion.

       The Court also agrees with Plaintiff that the ALJ erred in his analysis of Vertino’s

medical opinion. For example, the Court agrees that in finding Vertino’s report unpersuasive,

the ALJ should not have relied in part on the fact that her report was received one day prior to

the hearing or that it partially utilized a “check the box” format. Some of the ALJ’s other

criticisms of Vertino’s report were also unfounded, namely, his assertion that Vertino’s report

“failed to provide specific findings” and was “vague” about the side effects that Plaintiff

experienced from his medications. Tr. 32. Rather, Vertino indicated specific findings

supporting her opinion on pages 2-4 of the report (Tr. 1671-1672), and she indicated that

Plaintiff experienced all of the side effects (from his medications) listed on the form, namely,

“dizziness, drowsiness, fatigue, lethargy, stomach upset.” Tr. 1670. In sum, the ALJ’s


                                             27
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 28 of 30




characterization of Vertino’s report as “vague” is not accurate.

       As for Plaintiff’s contention that the ALJ further erred in stating that Vertino’s report was

inconsistent with the rest of the record, the Court observes that the ALJ did cite a number of

treatment notes dated after the alleged disability onset date that are arguably inconsistent with

the dire assessments contained in Vertino’s report. Tr. 31-32. The ALJ also cited an office

note by Vertino herself, indicating a normal MSE. However, the Court tends to agree with

Plaintiff that in selectively highlighting such evidence, the ALJ gave little attention to other

evidence that was arguably consistent with Vertino’s report. In that regard, Plaintiff states:

       The ALJ failed to mention Plaintiff’s fluctuating suicidal ideation, and the fact that
       he was assessed as a high risk for suicide on January 26, 2018, he was placed
       on the Buffalo VA mental health patient high risk for suicide list on April 12, 2018,
       and this designation remained in place until July 17, 2018, after which time he
       continued to fluctuate between no risk and intermediate risk of suicide. (Tr. 789-
       795, 660-662, 1218-1219). Through the relevant period, Plaintiff also struggled
       with increased depression, self-isolation, lack of motivation, difficulty sleeping,
       and PTSD-related symptoms.

       On August 30, 2018, NP Vertino felt that Plaintiff was in need of more intensive
       work for PTSD, and Plaintiff agreed to attend the residential PTSD program. (Tr.
       1655-1656). Plaintiff continued treatment and prepared for admission into the
       residential PTSD 9-week program, he was accepted into the PTSD residential
       program on September 18, 2018, as he, among other factors, required the
       structure and support of a residential treatment environment[.] [H]e was
       admitted to the program on November 7, 2018 but left on November 8, 2018
       because he felt he wasn’t ready to be around people[.] [H]e [then] felt suicidal
       and like a failure due to his leaving the residential program. (Tr. 1654-1655,
       1650-1651, 1627-1628, 1623-1627, 1652-1654, 1620-1623, 1618-1619, 1592,
       1587-1588, 1816-1817, 1798-1802, 1828-1833, 1889-1892, 1896-1904, 1922-
       1925, 1815-1816, 1826-1827).

       It is unclear, based upon all of the above findings which were documented in the
       treatment records, how NP Vertino’s opinion of extreme mental limitations were

                                              28
            Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 29 of 30




       not consistent with the records, especially when NP Vertino felt that Plaintiff
       needed specialized and intensive PTSD treatment in a residential program.
       Interestingly, the ALJ failed to even mention the fact that Plaintiff was referred to
       and accepted into this program because his providers felt that he required a
       higher level of care, as he clearly ignored it in favor of less severe findings which
       fit his narrative. This high level of care requirement is not consistent with the
       ALJ’s assertion that Plaintiff was capable of performing substantial gainful
       activity, rather it is consistent with the extreme and disabling limitations in NP
       Vertino’s opinion.

Pl. Memo of Law at pp. 22-23. Beyond this, the Court reiterates that the ALJ failed to

consider Reynold’s medical opinion, which, as already discussed, was arguably

consistent with Vertino’s report insofar as it indicated that Plaintiff had “major

impairment” in specified areas of occupational and social function, as well as in thought

and mood, resulting from PTSD, along with a “serious impairment” in those areas

flowing from depression, and “some difficulty” in those areas resulting from

neurocognitive problems. Tr. 387.

       Finally, the Court agrees with Plaintiff that the ALJ’s reliance on the “medical opinions”

of Czajkowski and Stillwell, which consisted of brief notes, written long before the alleged

disability onset date, indicating that Plaintiff could return to work, was misplaced insofar as

those notes are neither reflective of Plaintiff’s overall condition nor really probative of Plaintiff’s

ability to work on a sustained basis. Despite that, the ALJ found those opinions, along with

the opinion of Dr. Bart, to be the most “persuasive” “medical opinions” in the record. In other

words, the ALJ found those brief, non-probative notes to be even more persuasive than the

detailed, highly probative reports by the Commissioner’s own consultative examiners (Dr.

Dave, Dr. Farmer and Dr. Blackwell).


                                               29
           Case 1:19-cv-01052-CJS Document 18 Filed 03/05/21 Page 30 of 30




       Since the matter is being remanded, the Court further directs that the Commissioner

consider the ALJ’s analysis at step two of the sequential evaluation, even though Plaintiff has

not raised this issue. In that regard, the ALJ did not include sleep apnea, either as a severe-

or non-severe impairment. Indeed, the ALJ asserted that “[t]here is no indication that the

claimant has a significant sleep apnea condition.” Tr. 23.   This seems odd, and contrary to

the record, since based on the evidence discussed above, this condition appears to affect

Plaintiff’s day-to-day functioning at least as much as his asthma, which the ALJ found to be a

severe impairment. For example, multiple doctors have indicated that Plaintiff’s chronic daily

headaches are likely caused by his sleep apnea, as opposed to a TBI. Tr. 967, 1103. Dr.

Grohman also indicated that Plaintiff’s inability to use his CPAP machine, due to difficulty with

the mask, was likely negatively affecting his cognitive functioning. Tr. 464.

                                         CONCLUSION

       For the reasons discussed above, Plaintiff’s motion (ECF No. 9) for judgment on the

pleadings is granted, Defendant’s cross-motion (ECF No. 14) for the same relief is denied, and

this matter is remanded to the Commissioner pursuant to sentence four of 42 U.S.C. § 405(g)

for further administrative proceedings consistent with this Decision and Order.

       So Ordered.

Dated: Rochester, New York
       March 5, 2021
                                          ENTER:


                                            /s/ Charles J. Siragusa
                                          CHARLES J. SIRAGUSA
                                          United States District Judge



                                            30
